Case 8:20-cv-01587-MSS-TGW Document 39 Filed 10/09/20 Page 1 of 1 PageID 239




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

JAMES NATHANIEL DOUSE,

       Plaintiff,

v.                                                       Case No: 8:20-cv-1587-T-35TGW

NEAL COMMUNITIES OF SOUTHWEST
FLORIDA, INC.,

       Defendant.


                                         ORDER

       THIS CAUSE comes before the Court for consideration of Plaintiff’s Motion to Re-

Open Case. (Dkt. 38) On August 20, 2020, this matter was stayed and administratively

closed pending the resolution of Plaintiff’s interlocutory appeal to the Sixth Circuit Court

of Appeals. (Dkt. 35) In his Motion, Plaintiff advises that the appeal has been resolved,

and seeks to reopen this matter to continue litigation in Florida. (Dkts. 37, 38) Accordingly,

the Court hereby ORDERS that this matter be reopened. Defendant shall have fourteen

(14) days from the date of this Order to respond to the Complaint or request reinstatement

of its previously filed Motion to Dismiss.

       DONE and ORDERED in Tampa, Florida, this 9th day of October, 2020.




Copies furnished to:
Counsel of Record
Any pro se party
